Title: To John Adams from Hezekiah Niles, July 1817
From: Niles, Hezekiah
To: Adams, John


				
					Sir
					Baltimore July 1817
				
				After revolving upon some suitable apology for intruding myself with the following statement and request, I have thought it most respectful to decline offering any, expect to observe that if ought appears to your better judgement improper in either, that you will attribute it to any thing else than a willingness on my part to act so, in any respect towards you.For six years ending with the next month I shall have published the Weekly Register at Baltimore. The weight of the accumulated debts due to the establishment with the great labor and vexation they give me, added to the general necessity that persons in our line have of now and then “winding up their business,” as the phrase is, combined to make me resolve to give up the publication in reality, or at least apparently. This idea going abroad has caused many, whose good opinion is enough to flatter any one, to urge me to persevere, & keep up the work in its present manner, & spirit, and form, altering only its conditions in any way that might give ease to myself, under an assurance of adequate support from the people of the United States. Thus encouraged, I have determined, as the only possible ground of my continuing it, to attempt to enforce an absolute payment for it in advance, which would not only releive me of a heavy expence and ensure me from great losses, but give me nearly one half more time for editorial duties or needful relaxation from business—of which last I may be said to have none at all, for the period stated.To effect these objects—to realize the fruits of past labors & make those of the future less burthensome, I have determined to make the present, or 12th Vol. conclude a series, to be completed by a very copious and general index of the whole, & commence in September next, as it were, de novo.I am perfectly aware that this arrangement will give a considerable shock to my establishment, but it is the only one on which I can consent to continue it, & it requires I should bolster it up by all fair and honorable means among which is the public opinion of honorable men.I have been flattered with the beleif that the Weekly Register is not only useful as a book of almost universal reference as to past things & facts connected with the history (and circumstances) of nations, and especially those of the United States, but that it has done a good deal to rouse up a National feeling and build up a pride of character, heretofore too much neglected through the contentions of Parties; and that, while it has avoided all sorts of personalities, it has contributed to extend and encourage as much as any other work, the principals of our constitution and to explain those Laws of national right the reason of things on which it is founded. These assurances, I partly, confess, are very agreeable—but I am conscious that they have rather grown out of my habits of thinking & of industry, than of any talents as a writer that belong to me. This explanation and preamble is necessary to my request, offered with diffidence and submitted with entire respect for your decission whether to grant it or not. You have had an opportunity of seeing the Weekly Register from its beginning, & I solicit your opinion of it to spread before the people to extend its circulation through your particular countenance, to enable me to withstand any effects of the change that must be made it ins pecuniary arrangements.A letter exactly similar to this has been addressed to Presidents Jefferson & Madison, to vice President Tompkins; to generals Brown & Jackson, & Com. Rodgers and Capt. Porter; & if it is deemed right by you to give your opinion & for the purposes stated, I will be thankful to receive it by the 20th of August.very respectfully / your obt st
				
					H Niles
				
				
			